DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/08/2022 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over P et al.  (US 20180293275 A1, hereinafter P) in view of Fender et al.  (US 20200394191 A1, hereinafter Fender).

Regarding Claim 1, P discloses a method of managing database queries using a deconstructed cloud database (Fig. 1A; [0030]: This MPP database system 100 allows client 110 to interact with database cluster 140 and nodes 141 a , 141 b , . . . , 141 x to store, manage, and retrieve large amounts of data) comprising: 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1A-1B; [0048]: In an embodiment, the middleware adapter 133 may receive a query from a client 110 interaction with internal table module 132…. then generate a query plan… the query plan may be generated using JavaScript Object Notation® (JSON) [The JavaScript Object Notation specification corresponds to the state specification]), 
wherein the state specification describes user manipulations of one or more graphical user interface (GUI) elements of a GUI of the client computing system ([0062]: In an embodiment, queries may be requests for data, although this disclosure is not limited to that example. In an embodiment, queries may also include data manipulation, transaction controls, and/or data definition commands; Fig. 5; [0095]: user input/output interface(s) 502; [Non-functional descriptive material]).
converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan (Fig. 1B; [0042]: middleware adapter 133 may convert the query into a context suitable for middleware controller 144 execution; [0048]: the query plan may be generated using JavaScript Object Notation® (JSON)) comprising a database query targeting an offloaded execution engine ([0054]: In an embodiment, using the Spark® and/or Hive® contexts, middleware controller 144 may be implemented on top of the Spark® and/or Hive® so that the query is sent to a separate Spark® and/or Hive® engine for parsing and transmission to a node 141), wherein the offloaded execution engine is a cloud-based data warehouse (Fig. 1B; [0058]: In an embodiment where the Spark® engine is being used on a Hadoop® cluster, extended storage 143 may be a Hadoop®, Distributed File System (HDFS) [cloud-based data warehouse]); 
However, P does not explicitly teach “retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query; and presenting, by the communications manager, the query results to the client computing system.”
On the other hand, in the same field of endeavor, Fender teaches 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
presenting, by the communications manager, the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of P with the teachings of Fender to include “retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query; and presenting, by the communications manager, the query results to the client computing system.”
The motivation for doing so would be to allow the user to supply additional inputs, as recognized by Fender ([0165] of Fender: The GUI 815 also serves to display the results of operation from the OS 810 and application(s) 802, whereupon the user may supply additional inputs or terminate the session (e.g., log off)).

Regarding Claim 2, the combined teachings of P and Fender disclose the method of claim 1, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (See Fender, Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 3, the combined teachings of P and Fender disclose the method of claim 1, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 4, the combined teachings of P and Fender disclose the method of claim 1, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding claim 5, the combined teachings of P and Fender disclose the method of claim 1, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises
authenticating the client computing system using first credentials, and wherein retrieving, by the dispatcher of the deconstructed cloud database, the query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (See P, Fig. 1A; [0032]: Index server 130 may process received SQL statements in the context of authenticated sessions and transactions with a client 110. Although one client 110 is displayed in FIG. 1A, index server 130 may interface with more than one client).

Regarding Claim 6, the combined teachings of P and Fender disclose the method of claim 1, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises 
selecting a database query language based on a protocol of the offloaded execution engine (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 7, the combined teachings of P and Fender disclose the method of claim 1, further comprising modifying, by the query optimizer, the query results based on the query plan (See Fender, Fig. 2; [0059]- [0060]: Step 204 performs already-optimized execution plan 120… Step 205 receives and processes result 190. Depending on database statement 150, RDBMS 110 may need to integrate (e.g. join) result 190 with native (e.g. relational table) data, or result 190 may more or less suffice as a final answer to database statement 150).

Regarding Claim 8, P discloses a deconstructed cloud database(Fig. 1A; [0030]: This MPP database system 100 allows client 110 to interact with database cluster 140 and nodes 141 a , 141 b , . . . , 141 x to store, manage, and retrieve large amounts of data)  comprising: 
a communications manager (Fig. 5; [0100]: For example, communication interface 524 may allow computer system 500 to communicate with remote devices 528 over communications path 526) configured to
receive a state specification from a client computing system (Figs. 1A-1B; [0048]: In an embodiment, the middleware adapter 133 may receive a query from a client 110 interaction with internal table module 132…. then generate a query plan… the query plan may be generated using JavaScript Object Notation® (JSON) [The JavaScript Object Notation specification corresponds to the state specification]) and 
present the query results to the client computing system ([0015]: In the embodiments disclosed, the MPP database system delivers execution results from different data nodes), wherein the state specification describes user manipulations of one or more graphical user interface (GUI) elements of a GUI of the client computing system ([0062]: In an embodiment, queries may be requests for data, although this disclosure is not limited to that example. In an embodiment, queries may also include data manipulation, transaction controls, and/or data definition commands; Fig. 5; [0095]: user input/output interface(s) 502; [Non-functional descriptive material]); and
a query optimizer configured to convert the state specification into a query plan (Fig. 1B; [0042]: middleware adapter 133 may convert the query into a context suitable for middleware controller 144 execution; [0048]: the query plan may be generated using JavaScript Object Notation® (JSON)) comprising a database query targeting an offloaded execution engine ([0054]: In an embodiment, using the Spark® and/or Hive® contexts, middleware controller 144 may be implemented on top of the Spark® and/or Hive® so that the query is sent to a separate Spark® and/or Hive® engine for parsing and transmission to a node 141), 
wherein the offloaded execution engine is a cloud-based data warehouse (Fig. 1B; [0058]: In an embodiment where the Spark® engine is being used on a Hadoop® cluster, extended storage 143 may be a Hadoop®, Distributed File System (HDFS) [cloud-based data warehouse]). 
However, P does not explicitly teach “a dispatcher configured to retrieve the query results from the offloaded execution engine using the database query.”
On the other hand, in the same field of endeavor, Fender teaches 
a dispatcher configured to retrieve the query results from the offloaded execution engine using the database query.(Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of P with the teachings of Fender to include “a dispatcher configured to retrieve the query results from the offloaded execution engine using the database query.”
The motivation for doing so would be to allow the user to supply additional inputs, as recognized by Fender ([0165] of Fender: The GUI 815 also serves to display the results of operation from the OS 810 and application(s) 802, whereupon the user may supply additional inputs or terminate the session (e.g., log off)).

Regarding Claim 9, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (See Fender, Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 10, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 11, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 12, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein receiving the state specification from the client computing system comprises authenticating the client computing system using first credentials, and wherein retrieving the query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (See P, [0032]: Index server 130 may process received SQL statements in the context of authenticated sessions and transactions with a client 110. Although one client 110 is displayed in FIG. 1A, index server 130 may interface with more than one client).

Regarding Claim 13, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein converting the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises selecting a database query language based on a protocol of the offloaded execution engine (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 14, the combined teachings of P and Fender disclose the deconstructed cloud database of claim 8, wherein the query optimizer is further configured to modify the query results based on the query plan (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 15, P discloses an apparatus for managing database queries using
 a deconstructed cloud database ([0012]: FIG. 5 is an example computer system), the apparatus comprising 
a computer processor (Fig. 5, processor 504), 
a computer memory operatively coupled to the computer processor (Fig. 5, main memory 508), 
the computer memory having disposed within it computer program instructions ([0099]: According to an exemplary embodiment, secondary memory 510 may include other means, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 500) that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1A-1B; [0048]: In an embodiment, the middleware adapter 133 may receive a query from a client 110 interaction with internal table module 132…. then generate a query plan… the query plan may be generated using JavaScript Object Notation® (JSON) [The JavaScript Object Notation specification corresponds to the state specification])
wherein the state specification describes user manipulations of one or more graphical user interface (GUI) elements of a GUI of the client computing system ([0062]: In an embodiment, queries may be requests for data, although this disclosure is not limited to that example. In an embodiment, queries may also include data manipulation, transaction controls, and/or data definition commands; Fig. 5; [0095]: user input/output interface(s) 502; [Non-functional descriptive material]); 
However, P does not explicitly teach “retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query; and presenting, by the communications manager, the query results to the client computing system.”
On the other hand, in the same field of endeavor, Fender teaches 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
presenting, by the communications manager, the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus of P with the teachings of Fender to include “retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query; and presenting, by the communications manager, the query results to the client computing system.”
The motivation for doing so would be to allow the user to supply additional inputs, as recognized by Fender ([0165] of Fender: The GUI 815 also serves to display the results of operation from the OS 810 and application(s) 802, whereupon the user may supply additional inputs or terminate the session (e.g., log off)).

Regarding Claim 16, the combined teachings of P and Fender disclose the apparatus of claim 15, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 17, the combined teachings of P and Fender disclose the apparatus of claim 15, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 18, the combined teachings of P and Fender disclose the apparatus of claim 15, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 19, the combined teachings of P and Fender disclose the apparatus of claim 15, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises 
authenticating the client computing system using first credentials, and wherein retrieving, by the dispatcher of the deconstructed cloud database, the query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (See P, [0032]: Index server 130 may process received SQL statements in the context of authenticated sessions and transactions with a client 110. Although one client 110 is displayed in FIG. 1A, index server 130 may interface with more than one client). 

Regarding Claim 20, the combined teachings of P and Fender disclose the apparatus of claim 15, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises selecting a database query language based on a protocol of the offloaded execution engine (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168